EXHIBIT 10.1
 
AGREEMENT AND
PLAN OF MERGER
 
THIS AGREEMENT AND PLAN OF MERGER ("Agreement") is made as of the 27th day of
May, 2014, by and between Simmons First National Corporation, an Arkansas
corporation ("SFNC"), and Liberty Bancshares, Inc., a Missouri corporation
("LBI").


ARTICLE I
RECITALS
 
Section 1.01      SFNC.  (a) SFNC has been duly incorporated and is a validly
existing corporation in good standing under the laws of the State of Arkansas,
with its principal executive offices located in Pine Bluff, Arkansas. SFNC is
registered as a financial holding company with the Board of Governors of the
Federal Reserve System ("FRB") under the Bank Holding Company Act of 1956, as
amended (the "BHC Act").  As of the date hereof, SFNC has 60,000,000 authorized
shares of Class A common stock, par value $0.01 per share ("SFNC Stock"), of
which 16,312,260 were outstanding as of April 24, 2014, and 40,040,000
authorized shares of preferred stock, par value $0.01, of which none are
outstanding.  SFNC Stock trades on the NASDAQ Global Select Market under the
symbol “SFNC.”
 
(b)  SFNC has entered into an Agreement and Plan of Merger with Delta Trust &
Banking Corporation ("DTBC") dated March 24, 2014 under which DTBC will be
merged with and into SFNC ("DTBC Merger"). Pursuant to the DTBC Merger SFNC will
issue up to 1,695,878 additional shares of SFNC Stock.
 
(c)  SFNC has entered into an Agreement and Plan of Merger with Community First
Bancshares, Inc. ("CFB") dated May 6, 2014 under which CFB will be merged with
and into SFNC ("CFB Merger"). Pursuant to the CFB Merger SFNC will issue up to
6,624,000 additional shares of SFNC Stock and 30,852 shares of SFNC Senior
Non-Cumulative Perpetual Preferred Stock, Series A, par value $1,000.00 per
share.
 
Section 1.02      LBI.  LBI has been duly incorporated and is a validly existing
corporation in good standing under the laws of the State of Missouri, with its
principal executive offices located in Springfield, Missouri. LBI is registered
as a bank holding company with the FRB under the BHC Act.  As of the date
hereof, LBI has 25,000,000 authorized shares of common stock, par value $0.20
per share ("LBI Stock”), of which 5,146,962 shares were outstanding as of May
16, 2014; 1,000,000 authorized shares of preferred stock, of which none are
outstanding. The number of shares outstanding shall be certified by LBI at the
Effective Date and such certified number of shares outstanding shall be used for
all purposes of this Agreement and the transactions contemplated hereunder.
 
Section 1.03      LBI Subsidiaries.  (a)   Liberty Bank ("Bank") has been duly
incorporated and is a validly existing banking corporation in good standing
under the laws of the State of Missouri, with its principal executive offices
located in Springfield, Missouri.  As of the date hereof, Bank has 34,000
authorized shares of common stock, par value $50.00 per share, of which 34,000
shares are outstanding as of May 16, 2014, no other class of capital stock being
authorized.  All of the outstanding shares of stock of Bank are owned by LBI.
 
 
 

--------------------------------------------------------------------------------

 
(b) LBI Capital Trust III, LLT ("LBI Trust III"), dated December 5, 2003, by and
between U.S. Bank National Association, as Trustee, LBI as Issuer, which trust
has authorized and issued common securities in the amount of $155,000 as of May
16, 2014, and authorized and issued capital securities in the amount of
$5,000,000, as of May 16, 2014.  All of the outstanding common securities of LBI
Trust III are owned by LBI.
 
(d) LBI Capital Trust IV ("LBI Trust IV"), dated October 13, 2004, by and among
Wilmington Trust Company, as Property Trustee, Wilmington Trust Company, as
Delaware Trustee, LBI as Depositor, and Gary E. Metzger, Garry L. Robinson and
H. Michael Mattson, as Administrative Trustees, which trust has authorized and
issued common securities in the amount of $155,000 as of May 16, 2014, and
authorized and issued capital securities in the amount of $5,000,000, as of May
16, 2014.  All of the outstanding common securities of LBI Trust IV are owned by
LBI.
 
(e) LBI Capital Trust V ("LBI Trust V"), dated March 23, 2007, by and among
Wilmington Trust Company, as Institutional Trustee and Delaware Trustee, LBI as
Sponsor and Gary E. Metzger and Garry L. Robinson Administrators, which trust
has authorized and issued common securities in the amount of $310,000 as of May
16, 2014, and authorized and issued capital securities in the amount of
$10,000,000, as of May 16, 2014.  All of the outstanding common securities of
LBI Trust V are owned by LBI.
 
(f)  Section 1.03(f) of LBI's Disclosure Letter (as hereafter defined) sets
forth the subsidiaries of Bank and the ownership of Bank therein.
 
Section 1.04      Compensatory Stock Programs.
 
(a)           SFNC has reserved 436,648 shares of SFNC Stock ("SFNC Comp.
Shares") for issuance pursuant to the terms of the stock option and restricted
stock grants under the executive and director stock plans of SFNC ("SFNC Stock
Comp. Plans"), of which options for 94,730 shares have been granted to various
executive officers of SFNC and its subsidiaries and are currently outstanding.
 
(b)           LBI has reserved (i) 225,000 shares of LBI Stock for issuance
pursuant to the Incentive Stock Option Plan dated October 27, 1995 (as amended,
the "1995 Stock Option Plan"), (ii) 808,500 shares of LBI Stock for issuance
pursuant to the Incentive Stock Option Plan of Liberty Bancshares, Inc. dated
May 10, 2005 (as amended, the "2005 Stock Option Plan") and (iii) 6,460 shares
of LBI Stock for issuance pursuant to the Liberty Bancshares, Inc. 2009 Omnibus
Incentive Plan effective June 13, 2009 (as amended, the "2009 Equity Incentive
Plan" and together with the 1995 Stock Option Plan and the 2005 Stock Option
Plan, the "LBI Equity Incentive Plans").  As of May 16, 2014, (i) stock options
grants for 630,770 shares of LBI Stock have been granted under the LBI Equity
Incentive Plans, of which 530,545 have been exercised, and (ii) of the 100,225
stock options currently outstanding ("LBI Stock Options"), options for 76,615
shares are fully vested and options for 23,610 shares are unvested. There are no
equity awards outstanding other than the LBI Stock Options. No additional equity
awards will be granted under the LBI Equity Incentive Plans.
 
 
2

--------------------------------------------------------------------------------

 
Section 1.05      Rights; Voting Debt.  Except for (i) the SFNC Stock Comp.
Plans, (ii) the LBI Equity Incentive Plans, (iii) the DTBC Merger, (iv) the CFB
Merger and (v) the transactions contemplated under this Agreement, neither SFNC
nor LBI has any shares of its capital stock reserved for issuance, any
outstanding option, call or commitment relating to shares of its capital stock
or any outstanding securities, obligations or agreements convertible into or
exchangeable for, or giving any person any right (including, without limitation,
preemptive rights) to subscribe for or acquire from it, any shares of its
capital stock (collectively, "Rights").  Neither LBI nor SFNC nor any of their
respective subsidiaries have any bonds, debentures, notes or other indebtedness
issued and outstanding, having the right to vote, or convertible into securities
having the right to vote, on any matters on which shareholders may vote ("Voting
Debt").
 
Section 1.06      Materiality.  Unless the context otherwise requires, any
reference in this Agreement to materiality with respect to either party shall,
as to LBI, be deemed to be with respect to LBI and its subsidiaries taken as a
whole, and as to SFNC shall be deemed to be with respect to SFNC and its
subsidiaries, taken as a whole.
 
Section 1.07      Merger.  The Board of Directors of SFNC and the Board of
Directors of LBI have each determined that it is desirable and in the best
interests of the corporations and their respective shareholders that LBI merge
with and into SFNC ("Merger") on the terms and subject to the conditions set
forth in this Agreement.
 
In consideration of their mutual promises and obligations hereunder, and
intending to be legally bound hereby, SFNC and LBI adopt and make this Agreement
and prescribe the terms and conditions hereof and the manner and basis of
carrying it into effect, which shall be as follows:


ARTICLE II
MERGER
 
Section 2.01      Merger.  On the Effective Date, as defined in Section 8.01,
LBI will merge with and into SFNC, with SFNC being the surviving corporation
("Surviving Corporation"), pursuant to the provisions of, and with the effects
provided in, the Arkansas Business Corporation Act.  At the Effective Time, the
articles of incorporation and bylaws of SFNC, as the Surviving Corporation,
shall be the articles of incorporation and bylaws of SFNC as in effect
immediately prior to the Effective Time; the directors and officers of SFNC
shall be the directors and officers of the Surviving Corporation; SFNC shall
continue to possess all of the rights, privileges and franchises possessed by it
and shall become vested with and possess all rights, privileges and franchises
possessed by LBI; and SFNC shall be responsible for all of the liabilities and
obligations of LBI in the same manner as if SFNC had itself incurred such
liabilities or obligations, and the Merger shall not affect or impair the rights
of the creditors or of any persons dealing with SFNC or LBI.
 
Section 2.02      Conversion of LBI Stock.
 
(a)           Definitions.
 
 
3

--------------------------------------------------------------------------------

 
(i)  "Exchange Ratio" shall mean 1.0000 share of SFNC Stock for each outstanding
share of LBI Stock, subject to adjustment as provided in Section 2.03.


(ii)   "Merger Consideration" shall mean the number of whole shares of SFNC
Stock, if any, which such holder has the right to receive in respect of the
shares of LBI Stock or the LBI Stock Options so held in accordance with Sections
2.02 and 2.03, plus cash in lieu of fractional shares of SFNC Stock to which
such holder is entitled pursuant to Section 2.04, plus any dividends or other
distributions to which such holder is entitled pursuant to Section 2.04(c).


(iii)  "Average Closing Price" of SFNC Stock shall be the average of the closing
price per share of SFNC Stock on the NASDAQ Global Select Market (as reported
in The Wall Street Journal or, if not reported thereby, another alternative
source as chosen by SFNC) for the twenty (20) consecutive trading days ending on
and including the tenth (10th) trading day preceding the Effective Date.
 
(iv)  "Minimum Merger Consideration" shall be the product of (x)
$29.80 multiplied by (y) the number of shares of SFNC Stock to be issued in
exchange for LBI Stock and LBI Stock Options in the Merger.
 
(b)           Subject to the other provisions of this Section 2.02 and Section
2.03, upon consummation of the Merger at the Effective Time, by virtue of the
Merger each share of LBI Stock issued and outstanding immediately prior to the
Effective Time (excluding any Dissenting Shares, as defined in Section 2.06)
shall be converted into the right to receive that number of shares of SFNC Stock
as shall equal the Exchange Ratio.  All shares of LBI Stock shall no longer be
outstanding and shall automatically be canceled and retired and shall cease to
exist, and each Certificate, as defined in Section 2.04, previously evidencing
any such shares shall thereafter represent the right to receive the Merger
Consideration.  The holders of Certificates previously evidencing shares of LBI
Stock, outstanding immediately prior to the Effective Time, shall cease to have
any rights with respect to such shares of LBI Stock except as otherwise provided
herein or by law.  Such Certificates previously evidencing shares of LBI Stock
shall be exchanged for (i) certificates evidencing whole shares of SFNC Stock
issued in consideration therefor (ii) cash in lieu of fractional shares as set
forth in Section 2.04 and (iii) any cash payable pursuant to Section 2.03(c),
upon the surrender of such Certificates in accordance with the provisions of
Section 2.04, without interest.  No fractional shares of SFNC Stock shall be
issued, and, in lieu thereof, a cash payment shall be made pursuant to Section
2.04.
 
(c)           SFNC shall take all requisite action to assume the outstanding LBI
Stock Options such that: (i) the number of shares of SFNC to be issued for each
such option shall be equal to the product of the number of shares remaining to
be exercised under each such option multiplied by the Exchange Ratio and (ii)
the strike price for each such option shall be the strike price of the LBI Stock
Option divided by the Exchange Ratio. All other terms and conditions of the LBI
Stock Options shall remain in full force and effect after the Effective Time,
including but not limited to the applicable vesting schedule and the option
expiration dates. As of the Effective Time, LBI shall certify to SFNC the name
and address of the holders of outstanding LBI Stock Options, the number of
shares of LBI Stock covered by each such option, the grant date of each such
option, the vesting status of the each such option, the name of the plan under
which each such option was issued and such other information concerning the
options as SFNC may reasonably request.  Promptly after the Effective Time, SFNC
will provide each holder of an LBI Stock Option with a replacement Stock option
agreement reflecting the change from LBI Stock to SFNC Stock and the changes, if
any, to the Exchange Ratio and the strike price and restating all of the terms
and conditions continuing in effect.
 
 
4

--------------------------------------------------------------------------------

 
d)             Each share of LBI Stock held in the treasury of LBI and each
share of LBI Stock owned by any direct or indirect wholly owned subsidiary of
LBI immediately prior to the Effective Time shall be canceled and extinguished
without any conversion thereof and no payment shall be made with respect
thereto.
 
Section 2.03.         Adjustment to Computation of Merger Consideration.
 
(a)           The aggregate number of shares of SFNC Stock to be exchanged for
each share of LBI Stock shall be adjusted appropriately to reflect any change in
the number of shares of SFNC Stock by reason of any stock dividends or splits,
reclassification, recapitalization or conversion with respect to SFNC Stock,
received or to be received by holders of SFNC Stock, when the record date or
payment occurs prior to the Effective Time.  No adjustment of the Exchange Ratio
shall occur by reason of issuance of (i) any SFNC Comp. Shares under the SFNC
Stock Comp. Plans, (ii) the issuance of any SFNC stock in any other merger or
other acquisition transaction or (iii) the issuance of any SFNC Stock for cash
in a public or private stock offering.
 
(b)           The aggregate number of shares of SFNC Stock to be exchanged for
each share of LBI Stock shall be adjusted appropriately to reflect any change in
the number of shares of LBI Stock by reason of any stock dividends or splits,
reclassification, recapitalization or conversion with respect to LBI Stock,
received or to be received by holders of LBI Stock, when the record date or
payment occurs prior to the Effective Time.  The Exchange Ratio set forth in
Section 2.02 (a) above is based upon 5,247,187 shares of LBI Stock, consisting
of 5,146,962 shares of LBI Stock outstanding and LBI Stock Options outstanding
for 100,225 shares of LBI Stock, all as of the Effective Time. If the sum of the
number of outstanding shares of LBI Stock, plus the number of shares of LBI
Stock specified in the LBI Stock Options outstanding and in effect, as of the
Effective Time, differs from the foregoing, then the Exchange Ratio shall mean
the number (computed to four decimal places) that shall equal the quotient of
(A) 5,247,187, divided by (y) the sum of the number of shares of LBI Stock
outstanding plus the number of shares of LBI Stock specified in the LBI Stock
Options outstanding and in effect, as of the Effective Time.
 
 (c)           In the event (i) the Average Closing Price of SFNC Stock shall be
less than $29.80; and (ii) the difference between:


the percentage change of (A) $40.06 (the average of the closing price of the
PowerShares KBW Regional Banking Portfolio ("KBWR") for the twenty
(20) consecutive trading days ending on and including March 31, 2014 and (B) the
average of the closing price of the KBWR (as reported in The Wall Street
Journal or, if not reported thereby, another alternative source as chosen by
SFNC) for the twenty (20) consecutive trading days ending on and including the
tenth (10th) trading day preceding the Effective Date,


and
 
 
5

--------------------------------------------------------------------------------

 
the percentage change of (Y) $37.24 (the average of the closing price of SFNC
Stock for the twenty (20) consecutive trading days ending on and including March
31, 2014) and (Z) the Average Closing Price


is greater than twenty percent (20%)


then LBI may give notice of its intent to terminate this Agreement as provided
in Section 7.01(e) hereof; subject to SFNC’s right, in its sole and absolute
discretion, to maintain the Exchange Ratio and opt to pay an amount of cash so
that, as a result of such adjustment, the Merger Consideration, based on the
Average Closing Price, shall be no less than the Minimum Merger
Consideration.  If SFNC elects to make the SFNC Walkaway Counter Offer (as
defined in Section 7.01(e)), it shall give prompt written notice to LBI of such
election (the "Walkaway Counter Offer Notice").  The Walkaway Counter Offer
Notice, if given, shall set forth the amount of the cash to be paid and shall
include a calculation of the adjusted Merger Consideration.


(d)           Upon the occurrence of any adjustment pursuant to this
Section 2.03, any references in this Agreement to any defined term whose
calculation is affected by such adjustment shall thereafter be deemed to refer
to the defined term as calculated after giving effect to such adjustment.
 
Section 2.04      Exchange of Certificates.
 
(a)           Promptly after the Effective Time, SFNC shall deposit, or shall
cause to be deposited, with Registrar and Transfer Company ("Transfer Agent"),
for the benefit of the holders of shares of LBI Stock, for exchange in
accordance with this Article II, through the Transfer Agent, (i) certificates
evidencing a number of shares of SFNC Stock equal to the sum of the shares of
SFNC required to be issued as Merger Consideration to the shareholders of LBI,
and (ii) cash in the amount of $20,000.00 ("Fractional Share Fund").  In the
event the initial sum deposited into the Fractional Share Fund is insufficient
to satisfy all payments required to be paid from such fund, then SFNC shall
immediately deposit funds to remedy such deficiency.
 
(b)           Promptly after the Effective Time, SFNC will instruct the Transfer
Agent to mail to each holder of record of a certificate or certificates which
immediately prior to the Effective Time evidenced outstanding shares of LBI
Stock (other than Dissenting Shares) ("Certificates"), (i) a letter of
transmittal (which shall specify that delivery shall be effected, and risk of
loss and title to the Certificates shall pass, only upon proper delivery of the
Certificates to the Exchange Agent and shall be in such form and have such other
provisions as SFNC may reasonably specify) and (ii) instructions for use in
effecting the surrender of the Certificates in exchange for certificates
evidencing shares of SFNC Stock and any cash payable hereunder. Upon surrender
of a Certificate for cancellation to the Exchange Agent together with such
letter of transmittal, duly executed, and such other customary documents as may
be reasonably required pursuant to such instructions, the holder of such
Certificate shall be entitled to receive in exchange therefor (A) certificates
evidencing that number of whole shares of SFNC Stock which such holder has the
right to receive in respect of the shares of LBI Stock formerly evidenced by
such Certificate in accordance with Section 2.02, (B) cash in lieu of fractional
shares of SFNC Stock to which such holder is entitled pursuant to Section 2.02,
(C) any cash payable pursuant to Section 2.03(c), and (D) any dividends or other
distributions to which such holder is entitled pursuant to Section 2.04(c) and
the Certificate so surrendered shall forthwith be canceled.  In the event of a
transfer of ownership of shares of LBI Stock which is not registered in the
transfer records of LBI, a certificate evidencing the proper number of shares of
SFNC Stock may be issued and cash paid in accordance with this Article II to a
transferee if the Certificate evidencing such shares of LBI Stock is presented
to the Exchange Agent, accompanied by all documents required to evidence and
effect such transfer and by evidence that any applicable stock transfer taxes
have been paid.  Until surrendered as contemplated by this Section 2.04, each
Certificate shall be deemed at any time after the Effective Time to evidence
only the right to receive upon such surrender the Merger Consideration.
 
 
6

--------------------------------------------------------------------------------

 
(c)           No dividends or other distributions declared or made after the
Effective Time with respect to SFNC Stock with a record date after the Effective
Time shall be paid to the holder of any unsurrendered Certificate with respect
to the shares of SFNC Stock evidenced thereby, and no other part of the Merger
Consideration shall be paid to any such holder, until the holder of such
Certificate shall surrender such Certificate. Subject to the effect of
applicable laws, following surrender of any such Certificate, there shall be
delivered and paid to the holder of the certificates (i) certificates evidencing
whole shares of SFNC Stock issued in exchange therefor, (ii) the cash portion of
the Merger Consideration, if any, payable to such holder, including the amount
of any cash payable with respect to a fractional share of SFNC Stock to which
such holder is entitled pursuant to Section 2.04(b), any cash payable pursuant
to Section 2.03(c) and the amount of dividends or other distributions with a
record date after the Effective Time theretofore paid with respect to such whole
shares of SFNC Stock, and (iii) at the appropriate payment date, the amount of
dividends or other distributions, with a record date after the Effective Time
but prior to surrender and a payment date occurring after surrender, payable
with respect to such whole shares of SFNC Stock.  No interest shall be paid on
the Merger Consideration.
 
 (d)           All shares of SFNC Stock issued and cash paid in accordance with
the terms hereof shall be deemed to have been issued or paid in full
satisfaction of all rights pertaining to such shares of LBI Stock.
 
(e)           Any portion of the Fractional Share Fund which remains
undistributed to the holders of LBI Stock on the date six months following the
Effective Time shall be delivered to SFNC, upon demand, and any holders of LBI
Stock who have not theretofore complied with this Article II shall thereafter
look directly to SFNC for the Merger Consideration to which they are entitled.
 
(f)           SFNC shall not be liable to any holder of shares of LBI Stock for
any Merger Consideration, whether shares of SFNC Stock, cash or dividends or
distributions with respect to SFNC Stock, delivered to a public official
pursuant to any applicable abandoned property, escheat or similar law.
 
(g)           SFNC shall be entitled to deduct and withhold from the
consideration otherwise payable pursuant to this Agreement to any holder of
shares of LBI Stock such amounts as SFNC is required to deduct and withhold with
respect to the making of such payment under the Internal Revenue Code of 1986,
as amended (the "Code"), or any provision of state, local or foreign tax law. To
the extent that amounts are so withheld by SFNC, such withheld amounts shall be
treated for all purposes of this Agreement as having been paid to the holder of
the shares of LBI Stock in respect of which such deduction and withholding was
made by SFNC.
 
 
7

--------------------------------------------------------------------------------

 
Section 2.05      Stock Transfer Books.  At the Effective Time, the stock
transfer books of LBI shall be closed and there shall be no further registration
of transfers of shares of LBI Stock thereafter on the records of LBI. On or
after the Effective Time, any Certificates for LBI Stock presented to the
Transfer Agent or SFNC for any reason shall be converted into the Merger
Consideration.
 
Section 2.06      Dissenting Shares.  Notwithstanding any other provisions of
this Agreement to the contrary, shares of LBI Stock that are outstanding
immediately prior to the Effective Time and which are held by shareholders who
shall have not voted in favor of the Merger or consented thereto in writing and
who shall have demanded properly in writing appraisal for such shares
(collectively, the "Dissenting Shares") in accordance with Section 351.455 of
the Revised Missouri Statutes shall not be converted into or represent the right
to receive the  Merger Consideration.  Such shareholders shall be entitled to
receive payment of the fair value of such shares of LBI Stock held by them in
accordance with the provisions of such statute, except that all Dissenting
Shares held by shareholders who shall have failed to perfect or who effectively
shall have withdrawn or lost their rights to judicial determination of the value
of the shares of LBI Stock under such statute shall have been converted into and
to have become exchangeable, as of the Effective Time, for the right to receive,
without any interest thereon, the Merger Consideration, as if such shares of LBI
Stock, upon surrender, in the manner provided in Section 2.04, of the
Certificate or Certificates that formerly evidenced such shares of LBI Stock.
 
Section 2.07      Lost LBI Stock Certificates.  In the event any Certificate for
LBI Stock shall have been lost, stolen or destroyed, upon receipt of appropriate
evidence as to such loss, theft or destruction and to the ownership of such
Certificate by the person claiming such Certificate to be lost, stolen or
destroyed and the receipt by SFNC of appropriate and customary indemnification,
SFNC will issue in exchange for such lost, stolen or destroyed Certificate, a
certificate of shares of SFNC Stock and the cash payment, if any, deliverable in
respect thereof as determined in accordance with this Article II.
 
ARTICLE III
ACTIONS PENDING MERGER
 
Section 3.01      Required Actions Pending Merger.  LBI hereby covenants and
agrees with SFNC that prior to the Effective Time, unless the prior written
consent of SFNC shall have been obtained, and except as otherwise contemplated
herein, LBI will and will cause each of its subsidiaries to:
 
(a)           upon the direction of SFNC, give all required notices, make all
necessary amendments and cause its Board of Directors to adopt resolutions: (i)
to the extent permissible under applicable law, amending the contribution
formula and benefit provisions of the Liberty Bank 401(k) Profit Sharing Plan to
be comparable to the SFNC 401(k) Plan to be effective at the Effective Time and
(ii) terminating the Liberty Bank 401(k) Profit Sharing Plan to be effective on
December 31, 2014, to pay any and all termination, early withdrawal penalties or
similar fees with respect to the termination of the plan;
 
 
8

--------------------------------------------------------------------------------

 
 (b)           use commercially reasonable efforts to preserve intact their
business organization and assets, maintain their rights and franchises, retain
the services of their officers and key employees, except that they shall have
the right to lawfully terminate the employment of any officer or key employee if
such termination is in accordance with LBI’s existing employment procedures;
 
(c)           use commercially reasonable efforts to maintain and keep their
properties in as good repair and condition as at present, except for
depreciation due to ordinary wear and tear;
 
(d)           use commercially reasonable efforts to keep in full force and
effect insurance and bonds comparable in amount and scope of coverage to that
now maintained;
 
(e)           perform in all material respects all obligations required to be
performed by them under all material contracts, leases, and documents relating
to or affecting their assets, properties, and business; and
 
(f)           from and after the date the FRB grants approval for the merger of
LBI with and into SFNC, give SFNC notice of all meetings of the board of
directors of LBI and each of its subsidiaries, allow SFNC to have a non-voting
representative at each such meeting in person or telephonically, provided,
however, such representative shall be subject to exclusion from any portion of
any such meeting during any discussion or action concerning the Merger or to the
extent that LBI’s legal counsel advises the LBI directors that permitting SFNC’s
presence would constitute a breach of their fiduciary, regulatory or
legal  duties or requirements, and provide SFNC with all written materials and
communications provided to the directors in connection with such meetings;
provided, however, such written materials and communications shall be subject to
redaction to the extent that LBI’s legal counsel advises the LBI directors that
permitting SFNC’s access to such materials and communications would constitute a
breach of their fiduciary, regulatory or legal duties or requirements.
 
Section 3.02      Prohibited Actions Pending Merger.  Except as specifically
contemplated by this Agreement, or as disclosed in LBI's Disclosure Letter (as
hereafter defined), from the date hereof until the earlier of the termination of
the Agreement or the Effective Time, LBI shall not do, and LBI will cause each
of its subsidiaries not to do, without the prior written consent of SFNC, any of
the following:
 
(a)           (i)  make, declare or pay any dividend or distribution on LBI
Stock, other than a dividend in the amount of $0.18 per share to be payable in
July, 2014, provided that if the Effective Time has not occurred prior to the
record date for the SFNC dividend to be payable in January, 2015, then LBI may
declare and pay a dividend in the mount of $0.18 per share to be payable in
January, 2015, and provided further, that if the Effective Time has not occurred
prior to the record date for the SFNC dividend to be payable in April, 2015,
then LBI may declare and pay a dividend in the mount of $0.18 per share to be
payable in April, 2015, or
 
 
9

--------------------------------------------------------------------------------

 
(ii) directly or indirectly combine, redeem, reclassify, purchase or otherwise
acquire, any share of its capital stock (other than in a fiduciary capacity or
in respect of a debt previously contracted in good faith) or authorize the
creation or issuance of or issue or sell or permit any subsidiary to issue or
sell any additional shares of LBI’s capital stock or the capital stock of any
subsidiary, or any options, warrants, calls or commitments relating to its
capital stock or the capital stock of any subsidiary, or any securities,
obligations or agreements convertible into or exchangeable for, or giving any
person any right to subscribe for or acquire, shares of its capital stock or the
capital stock of any of its subsidiaries;
 
 (b)           hire any additional staff, except for (i) personnel hired at an
hourly rate to fill vacancies, (ii) salaried non-executive officers positions
that are replacements, or (iii) for seasonal part time staff, in accordance with
past practices;
 
(c)           enter into or permit any subsidiary to enter into any employment
contracts with, pay any bonus to, or increase the rate of compensation of, any
of its directors, officers or employees, except in the ordinary course of
business consistent with the past practice or existing plans and agreements;
 
(d)           except as directed by SFNC consistent with the terms of this
Agreement, enter into or modify or permit any subsidiary to enter into or modify
(except as may be required by applicable law and except for the renewal of any
existing plan or arrangement in the ordinary course of business consistent with
past practice) any pension, retirement, stock option, stock purchase, savings,
profit sharing, deferred compensation, consulting, bonus, group insurance or
other employee benefit, incentive or welfare contract, plan or arrangement, or
any trust agreement related thereto, in respect of any of its directors,
officers or other employees;
 
(e)           except as contemplated by Section 5.01(l), substantially modify
the manner in which it and its subsidiaries have heretofore conducted their
business, taken as a whole, or amend its charter or by-laws;
 
(f)           except in the ordinary course of business, acquire any assets or
business or take any other action, that considered as a whole is material to LBI
on a consolidated basis, other than as set forth in section 3.02(f) of LBI's
Disclosure Letter;
 
(g)           acquire any investment securities, other than U.S. Treasury
Securities, municipal securities with a minimum rating of "A", or  U.S. Agency
securities which are traditional fixed rate debt securities;
 
(h)           sell or purchase any securities in the aggregate amount of
$500,000, except for purchases related to the re-investment of proceeds of
matured securities which are in compliance with the investment policies of LBI;
 
(i)           except in their fiduciary capacities, purchase any shares of SFNC
Stock;
 
(j)           except as contemplated by Section 5.01(l), change any method of
accounting in effect at December 31, 2013, or change any method of reporting
income or deductions for federal income tax purposes from those employed in the
preparation of the federal income tax returns for the taxable year ending
December 31, 2013, except as may be required by law or generally accepted
accounting principles;
 
 
10

--------------------------------------------------------------------------------

 
(k)           knowingly take any action which would or is reasonably likely to
(i) adversely affect the ability of either of SFNC or LBI to obtain any
necessary approvals of governmental authorities required for the transactions
contemplated hereby; (ii) adversely affect LBI’s ability to perform its
covenants and agreements under this Agreement; or (iii) result in any of the
conditions to the Merger set forth herein not being satisfied;
 
(l)           except as provided in Section 3.04 hereof, make or renew any
single loan or series of loans, to one borrower or a related group of borrowers
in an aggregate amount greater than $1,500,000;
 
(m)           sell or dispose of any other real estate owned or other properties
acquired in foreclosure or otherwise in the ordinary collection of indebtedness
owed to LBI or its subsidiaries, having a book value in excess of $250,000, or
pursuant to which LBI or any of its subsidiaries would incur a loss in excess of
$100,000; or
 
(n)           sell or dispose of any fixed assets of LBI or its subsidiaries
having a book value in excess of $25,000;
 
(o)           terminate any lease on fixed assets currently in use by LBI or its
subsidiaries or which would cause LBI or its subsidiaries to incur costs,
expenses or charges related to the termination in excess of $25,000;  or
 
(p)           directly or indirectly agree to take any of the foregoing actions.
 
Section 3.03      Conduct of LBI to Date.  Except as contemplated by this
Agreement or as disclosed in LBI’s Disclosure Letter (as hereafter defined)
delivered to SFNC contemporaneously with the execution and delivery of this
Agreement, from and after December 31, 2013 through the date of this Agreement:
 
(a)           LBI and Bank have carried on their respective businesses in the
ordinary and usual course consistent with past practices,
 
(b)           neither LBI nor Bank have issued or sold any capital stock (other
than stock issued under the LBI Equity Incentive Plans) or issued or sold any
corporate debt securities which would be classified as long term debt on the
balance sheet of LBI or Bank,
 
(c)           LBI has not declared, set aside, or paid any cash or stock
dividend or distribution in respect of its capital stock,
 
(d)           neither LBI nor Bank incurred any material obligation or liability
(absolute or contingent) or mortgaged, pledged, or subjected to lien, claim,
security interest, charge, encumbrance or restriction any of its assets or
properties, except for obligations or liabilities incurred in the ordinary
course of business, or in conjunction with this Agreement,
 
 
11

--------------------------------------------------------------------------------

 
(e)           neither LBI nor Bank has discharged or satisfied any material
lien, mortgage, pledge, claim, security interest, charges, encumbrance, or
restriction or paid any material obligation or liability (absolute or
contingent), other than in the ordinary course of business,
 
(f)           neither LBI nor Bank has sold, assigned, transferred, leased,
exchanged, or otherwise disposed of any of its properties or assets other than
for a fair consideration in the ordinary course of business,
 
(g)           neither LBI nor Bank increased the rate of compensation of, or
paid any bonus to, any of its directors, officers, or other employees, except
merit or promotion increases, in accordance with existing policy; entered into
any new, or amended or supplemented any existing, employment, management,
consulting, deferred compensation, severance, or other similar contract;
adopted, entered into, terminated, amended or modified any employee benefit plan
in respect of any of present or former directors, officers or other employees;
or agreed to do any of the foregoing,
 
(h)           neither LBI nor Bank has suffered any material damage,
destruction, or loss, whether as the result of flood, fire, explosion,
earthquake, accident, casualty, labor trouble, requisition or taking of property
by any government or any agency of any government, windstorm, embargo, riot, act
of God, or other casualty or event or otherwise, whether or not covered by
insurance,
 
(i)           neither LBI nor Bank has canceled or compromised any debt to an
extent exceeding $50,000 owed to it or any of its subsidiaries or any claim to
an extent exceeding $50,000 asserted by LBI or any of its subsidiaries,
 
(j)           neither LBI nor Bank has entered into any transaction, contract,
or commitment outside the ordinary course of its business,
 
(k)           neither LBI nor Bank has entered, or agreed to enter, into any
agreement or arrangement granting any preferential right to purchase any of its
material assets, properties or rights or requiring the consent of any party to
the transfer and assignment of any such material assets, properties or rights,
 
(l)           there has not been any change in the method of accounting or
accounting practices of LBI or any of its subsidiaries, and
 
(m)           LBI and Bank have kept all records substantially in accordance
with its record retention policy and has not received any comment, notice or
criticism by any bank regulatory agency which would lead a reasonable person to
believe that such policy is not substantially in compliance with regulatory and
statutory requirements and customary industry standards and have retained such
records for the periods required by its policy.
 
Section 3.04      Certain Loans.  From and after the date the FRB grants
approval of the merger of LBI with and into SFNC, LBI and its subsidiaries shall
permit an SFNC designated representative to attend loan committee meetings and
shall provide to such representative the same information as to each such
prospective loan that the loan committee members receive and, if the
representative does not object to Bank’s making such loan at the time it is
presented to Bank's internal loan committee for approval, such loan will be
deemed to have been consented to by SFNC for purposes of Section 3.02(l) hereof.


 
12

--------------------------------------------------------------------------------

 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
 
Section 4.01      Representations and Warranties.  Except as disclosed by LBI or
SFNC, as appropriate in their respective Disclosure Letters ("Disclosure
Letter") to be delivered to each other contemporaneously with the execution and
delivery of this Agreement, SFNC, for itself and its subsidiaries, to the extent
applicable to such subsidiaries, represent and warrant to LBI, and, LBI, for
itself and Bank, to the extent applicable to Bank, represent and warrant to
SFNC, that:
 
(a)           The facts set forth in Article I of this Agreement with respect to
it are true and correct.
 
(b)           All of the outstanding shares of capital stock of it and its
subsidiaries are duly authorized, validly issued and outstanding, fully paid and
non-assessable, and are subject to no preemptive rights.
 
(c)           Each of it and its subsidiaries has the power and authority, and
is duly qualified in all jurisdictions, except for such qualifications the
absence of which will not have a Material Adverse Effect (as hereinafter
defined) where such qualification is required, to carry on its business as it is
now being conducted and to own all its material properties and assets, and it
has all federal, state, local, and foreign governmental authorizations necessary
for it to own or lease its properties and assets and to carry on its business as
it is now being conducted, except for such powers and authorizations the absence
of which, either individually or in the aggregate, would not have a Material
Adverse Effect.
 
(d)           The shares of capital stock of each of its subsidiaries are owned
by it free and clear of all liens, claims, encumbrances and restrictions on
transfer and there are no Rights with respect to such capital stock, except as
shown on Section 4.01(d) of its Disclosure Letter.
 
(e)           The Boards of Directors of SFNC and LBI have, by all appropriate
action, approved this Agreement and the Merger.  Subject to the receipt of
approval of the SFNC and LBI shareholders, and subject to receipt of required
regulatory approvals, this Agreement is a valid and binding agreement of it
enforceable against it in accordance with its terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability relating to or affecting creditors’ rights and to general
equity principles.
 
(f)           The execution, delivery and performance of this Agreement by it
does not, and the consummation of the transactions contemplated hereby by it
will not, constitute (i) a breach or violation of, or a default under, any law,
rule or regulation or any judgment, decree, order, governmental permit or
license, or agreement, indenture or instrument of it or its subsidiaries or to
which it or its subsidiaries (or any of their respective properties) is subject,
which breach, violation or default is reasonably likely to have a material
adverse effect on the condition, financial or otherwise, properties, results of
operations or business of it and its subsidiaries, taken as a whole or on its
ability to perform its obligations hereunder and to consummate the transactions
contemplated hereby ("Material Adverse Effect"), or (ii) a breach or violation
of, or a default under, the articles of incorporation, charter or by-laws of it
or any of its subsidiaries. The consummation of the transactions contemplated
hereby will not require any consent or approval under any such law, rule,
regulation, judgment, decree, order, governmental permit or license or the
consent or approval of any other party to any such agreement, indenture or
instrument, other than the required approvals of applicable regulatory
authorities referred to in Section 6.01(b) and (c) and the approval of the
shareholders of LBI and SFNC referred to in Section 4.01(e) and any consents and
approvals the absence of which will not have a Material Adverse Effect.
 
 
13

--------------------------------------------------------------------------------

 
(g)           In the case of SFNC:
 
(i)           As of their respective dates, neither its Annual Report on Form
10-K for the fiscal year ended December 31, 2013, nor any other document filed
subsequent to December 31, 2013 under the Securities Exchange Act of 1934, as
amended ("Exchange Act"), or the Securities Act of 1933, as amended ("Securities
Act"), each in the form, including exhibits, filed with the SEC, and the
Statements of Condition filed on behalf of its subsidiaries with the state and
federal banking agencies during 2011, 2012, 2013 and 2014, (collectively, the
"SFNC Reports"), do not and did not contain any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements made therein, in light of the circumstances under which
they were made, not misleading.  SFNC has filed with the SEC all reports and
other documents required to be filed by it under the Exchange Act and each such
report and other document complied at the time filed in all material respects
with the applicable requirements of the Exchange Act and the regulations
promulgated thereunder.
 
(ii)           Each of the financial statements in or incorporated by reference
into the SFNC Reports, including the related notes and schedules, fairly
presents the financial position of the entity or entities to which it relates as
of its date and each of the statements of operations and retained earnings and
of cash flow and changes in financial position or equivalent statements in or
incorporated by reference into the SFNC Reports, including any related notes and
schedules, fairly presents the results of operations, retained earnings and cash
flows and changes in financial position, as the case may be, of the entity or
entities to which it relates for the periods set forth therein, subject, in the
case of unaudited interim statements or reports to normal year-end audit
adjustments that are not material in amount or effect, in each case in
accordance with generally accepted accounting principles applicable to bank
holding companies consistently applied during the periods involved, except as
may be noted therein.
 
(iii)           It has no material obligations or liabilities, contingent or
otherwise, except as disclosed in the SFNC Reports, and its consolidated
allowance for loan and lease losses, as shown on its most recent balance sheet
or statement of condition contained in the SFNC Reports was adequate, as of the
date thereof, within the meaning of generally accepted accounting principles and
safe and sound banking practices to absorb reasonably expected losses in the
loan portfolio of its subsidiaries.
 
(h)           In the case of LBI:
 
 
14

--------------------------------------------------------------------------------

 
(i)           Its audited financial statements for the fiscal year ended
December 31, 2013 ("LBI Audited Financial Statements"), including the related
notes and schedules, fairly present the financial position of the entity or
entities to which it relates as of its date and each of the statements of
operations and retained earnings or equivalent statements in the LBI Audited
Financial Statements, including any related notes and schedules, fairly present
the results of operations and retained earnings, as the case may be, of the
entity or entities to which it relates for the periods set forth therein in each
case in accordance with generally accepted accounting principles applicable to
bank holding companies consistently applied during the periods involved, except
as may be noted therein.
 
(ii)           The Statements of Condition of Bank filed with the state and
federal bank agencies during 2011, 2012, 2013 and 2014 (the "LBI Statements" and
together with the LBI Audited Financial Statements, the "LBI Reports," and the
LBI Reports together with the SFNC Reports, the "Reports") were prepared in
material compliance with the instructions therefor and are not known by LBI
management to contain any material errors or misstatements.
 
(iii)           The unaudited monthly financial reports of LBI and its
subsidiaries prepared subsequent to December 31, 2013 fairly present the results
of operations and the financial conditions of the entity or entities to which it
relates, except that the financial reports do not contain any and all footnotes
required by generally accepted accounting principles and are subject to normal
year-end adjustments that are not material in amount or effect.
 
(iv)           It has no material obligations or liabilities, contingent or
otherwise, not disclosed in the LBI Reports or any subsequent unaudited monthly
financial interim of Bank or LBI, and its consolidated allowance for loan and
lease losses, as shown on its most recent balance sheet or statement of
condition was adequate in the judgment of LBI’s management, as of the date
thereof, within the meaning of generally accepted accounting principles and safe
and sound banking practices to absorb reasonably expected losses in the loan
portfolio of Bank.
 
(i)           Since December 31, 2013, in the case of SFNC and LBI, there has
been no material adverse change in the financial condition of either SFNC and
its subsidiaries, taken as a whole, or LBI and its subsidiaries, taken as a
whole.
 
(j)           All material federal, state, local, and foreign tax returns
required to be filed by or on behalf of it or any of its subsidiaries have been
timely filed or requests for extensions have been timely filed and any such
extension shall have been granted and not have expired, and all such returns
filed are complete and accurate in all material respects.  All taxes shown on
returns filed by it have been paid in full or adequate provision has been made
for any such taxes on its balance sheet in accordance with generally accepted
accounting principles. As of the date of this Agreement, there is no audit
examination, deficiency, or refund litigation with respect to any taxes of it
that would result in a determination that would have a Material Adverse Effect.
All taxes, interest, additions, and penalties due with respect to completed and
settled examinations or concluded litigation relating to it have been paid in
full or adequate provision has been made for any such taxes on its balance sheet
in accordance with generally accepted accounting principles.  It has not
executed an extension or waiver of any statute of limitations on the assessment
or collection of any material tax due that is currently in effect.
 
 
15

--------------------------------------------------------------------------------

 
(k)           (i)  No material litigation, proceeding or controversy before any
court or governmental agency is pending, and there is no pending claim, action
or proceeding against it or any of its subsidiaries, which in its reasonable
judgment is likely to have a Material Adverse Effect or to prevent consummation
of the transactions contemplated hereby, and, to the best of its knowledge, no
such litigation, proceeding, controversy, claim or action has been threatened or
is contemplated, and (ii) neither it nor any of its subsidiaries is subject to
cease and desist order, written agreement or memorandum of understanding with,
or a party to any commitment letter or similar undertaking to, or is subject to
any order or directive by, or is a recipient of any extraordinary supervisory
letter from, or has adopted any board resolutions at the request of, federal or
state governmental authorities charged with the supervision or regulation of
banks or bank holding companies or engaged in the insurance of bank deposits
("Bank Regulators"), nor has it been advised by any Bank Regulator that it is
contemplating issuing or requesting, or is considering the appropriateness of
issuing or requesting, any such order, directive, written agreement, memorandum
of understanding, extraordinary supervisory letter, commitment letter, board
resolution or similar understanding.
 
(l)           Except for this Agreement, and arrangements made in the ordinary
course of business, neither LBI nor Bank is bound by any material contract, as
defined in Item 601(b)(10)(i) and (ii) of Regulation S-K, to be performed after
the date hereof that has not been disclosed to SFNC.
 
(m)           All employee benefit plans, as defined in Section 3(3) of the
Employee Retirement Income Security Act of 1974 ("ERISA"), that cover any of its
or its subsidiaries' employees, comply in all material respects with all
applicable requirements of ERISA, the Code and other applicable laws; neither it
nor any of its subsidiaries has engaged in a prohibited transaction (as defined
in Section 406 of ERISA or Section 4975 of the Code) with respect to any such
plan which is likely to result in any material penalties or taxes under Section
502(i) of ERISA or Section 4975 of the Code; no material liability to the
Pension Benefit Guaranty Corporation has been or is expected by it or them to be
incurred with respect to any such plan which is subject to Title IV of ERISA
("pension plan"), or with respect to any single-employer plan (as defined in
Section 4001(a)(15) of ERISA) currently or formerly maintained by it, them or
any entity which is considered one employer with it under Section 4001 of ERISA
or Section 414 of the Code; no pension plan had an accumulated funding
deficiency, as defined in Section 302 of ERISA (whether or not waived), as of
the last day of the end of the most recent plan year ending prior to the date
hereof; the fair market value of the assets of each pension plan exceeds the
present value of the benefit liabilities, as defined in Section 4001(a)(16) of
ERISA, under such pension plan as of the end of the most recent plan year with
respect to the respective plan ending prior to the date hereof, calculated on
the basis of the actuarial assumptions used in the most recent actuarial
valuation for such pension plan as of the date hereof; no notice of a reportable
event, as defined in Section 4043 of ERISA, for which the 30-day reporting
requirement has not been waived has been required to be filed for any pension
plan within the 12-month period ending on the date hereof; neither it nor any of
its subsidiaries has provided, or is required to provide, security to any
pension plan pursuant to Section 401(a)(29) of the Code; it and its subsidiaries
have not contributed to a multiemployer plan, as defined in Section 3(37) of
ERISA, on or after September 26, 1980; and it and its subsidiaries do not have
any obligations for retiree health and life benefits under any benefit plan,
contract or arrangement.


 
16

--------------------------------------------------------------------------------

 
 (n)           Each of it and its subsidiaries has good title to its properties
and assets, other than property as to which it is lessee, free and clear of any
liens, security interests, claims, charges, options or other encumbrances not
set forth in its Reports, except such defects in title which would not, in the
aggregate, have a Material Adverse Effect and in the case of LBI substantially
all of the buildings and equipment in regular use by LBI and each of its
subsidiaries have been reasonably maintained and are in good and serviceable
condition, reasonable wear and tear excepted.
 
(o)           It knows of no reason why the regulatory approvals referred to in
Sections 6.01(b) and (c) should not be obtained without the imposition of any
condition of the type referred to in the proviso following Sections 6.01(b) and
(c).
 
(p)           It and each of its subsidiaries have all permits, licenses,
certificates of authority, orders, and approvals of, and have made all filings,
applications, and registrations with, federal, state, local, and foreign
governmental or regulatory bodies that are required in order to permit it to
carry on its business as it is presently conducted and the absence of which
would have a Material Adverse Effect; all such permits, licenses, certificates
of authority, orders, and approvals are in full force and effect, and to the
best knowledge of it no suspension or cancellation of any of them is threatened.
 
(q)           In the case of SFNC, the shares of SFNC Stock to be issued
pursuant to this Agreement, when issued in accordance with the terms of this
Agreement, will be duly authorized, validly issued, fully paid and
non-assessable and subject to no preemptive rights.
 
(r)           Neither it nor any of its subsidiaries is a party to, or is bound
by, any collective bargaining agreement, contract, or other agreement or
understanding with a labor union or labor organization, nor is it or any of its
subsidiaries the subject of a proceeding asserting that it or any such
subsidiary has committed an unfair labor practice or seeking to compel it or
such subsidiary to bargain with any labor organization as to wages and
conditions of employment, nor is there any strike or other labor dispute
involving it or any of its subsidiaries pending or threatened.
 
(s)           Except for the retention of Keefe, Bruyette & Woods, Inc. by LBI,
neither LBI nor any of its subsidiaries, nor any of their respective officers,
directors, or employees, has employed any broker or finder or incurred any
liability for any financial advisory fees, brokerage fees, commissions, or
finder’s fees, and no broker or finder has acted directly or indirectly for it
or any of its subsidiaries, in connection with this Agreement or the
transactions contemplated hereby.
 
(t)           The information to be supplied by it for inclusion in (i) the
Registration Statement on Form S-4 and/or such other form(s) as may be
appropriate to be filed under the Securities Act, with the SEC by SFNC for the
purpose of, among other things, registering the SFNC Stock to be issued to the
shareholders of LBI in the Merger ("Registration Statement"), or (ii) the proxy
statement(s) to be distributed in connection with meeting of shareholders of LBI
and SFNC to vote upon this Agreement, as amended or supplemented from time to
time ("Proxy Statement"), and together with the prospectus included in the
Registration Statement, as amended or supplemented from time to time, ("Proxy
Statement/Prospectus") will not at the time such Registration Statement becomes
effective, and in the case of the Proxy Statement/Prospectus at the time it is
mailed and at the time of the meeting of shareholders contemplated under this
Agreement, contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they are made, not
misleading.
 
 
17

--------------------------------------------------------------------------------

 
(u)           For purposes of this section, the following terms shall have the
indicated meaning:
 
"Environmental Law" means any federal, state or local laws statute, ordinance,
rule, regulation, code, license, permit, authorization, approval, consent,
order, judgment, decree, injunction or agreement with any governmental entity
relating to (i) the protection, preservation or restoration of the environment
(including, without limitation, air, water vapor, surface water, groundwater,
drinking water supply, surface soil, plant and animal life or any other natural
resource), and/or (ii) the use, storage, recycling, treatment, generation,
transportation, processing, handling, labeling, production, release or disposal
of Hazardous Substances.  The term Environmental Law includes without limitation
(i) the Comprehensive Environmental Response, Compensation and Liability Act, as
amended, 42 U.S.C. 9601, et seq., the Resource Conservation and Recovery Act, as
amended, 42 U.S.C. 6901, et seq., the Clean Air Act, as amended, 42 U.S.C. 7401,
et seq., the Federal Water Pollution Control Act, as amended, 33 U.S.C. 1251, et
seq., the Toxic Substances Control Act, as amended, 15 U.S.C. 9601, et seq., the
Emergency Planning and Community Right to Know Act, 42 U.S.C. 11001, et seq.,
the Safe Drinking Water Act, 42 U.S.C. 300f, et seq., all comparable state and
local laws, and (ii) any common law, including without limitation common law
that may impose strict liability, that may impose liability or obligations for
injuries or damages due to, or threatened as a result of, the presence of or
exposure to any Hazardous Substance.
 
"Hazardous Substance" means any substance presently listed, defined, designated
or classified as hazardous, toxic, radioactive or dangerous, or otherwise
regulated, under any Environmental Law, whether by type or by quantity,
including any material containing any such substance as a component. Hazardous
Substances include without limitation petroleum or any derivative or by-product
thereof, asbestos, radioactive material, and polychlorinated biphenyls.
 
"Properties Owned" means those properties owned or operated by SFNC or LBI or
any of their subsidiaries.
 
(i)  To the best knowledge of it and its subsidiaries, neither it nor any of its
subsidiaries has been or is in violation of or liable under any Environmental
Law, except any such violations or liabilities which would not reasonably be
expected to singly or in the aggregate have a Material Adverse Effect;
 
(ii)  To the best knowledge of it and its subsidiaries, none of the Properties
Owned by it or its subsidiaries has been or is in violation of or liable under
any Environmental Law, except any such violations or liabilities which singly or
in the aggregate will not have a Material Adverse Effect; and
 
(iii)  To the best knowledge of it and its subsidiaries, there are no actions,
suits, demands, notices, claims, investigations or proceedings pending or
threatened relating to the liability of the Properties Owned by it or its
subsidiaries under any Environmental Law, including without limitation any
notices, demand letters or requests for information from any federal or state
environmental agency relating to any such liabilities under or violations of
Environmental Law, except such which will not have, result in or relate to a
Material Adverse Effect.
 
 
18

--------------------------------------------------------------------------------

 
(v)           LBI does not and is not required to file reports pursuant to the
Exchange Act.
 
(w)           It and its subsidiaries have complied in all material respects
with the provisions of the Community Reinvestment Act ("CRA") and the rules and
regulations thereunder, has a CRA rating of not less than satisfactory, and has
received no material criticism from regulators with respect to discriminatory
lending practices.
 
Section 4.02      Representations and Warranties of LBI.   Except as disclosed
in writing in the Disclosure Letter, LBI, for itself and Bank, to the extent
applicable to Bank, to their actual knowledge, represent and warrant to SFNC,
that none of LBI’s or Bank’s executive management, consisting of Gary E.
Metzger, Garry L. Robinson, Daxton Chance, Caroline Butler, Lawrence Clos, Emily
Clayton and Kristin Carlton, knows of any circumstances, events, commitments,
instruments or facts that are known to be misrepresented or intentionally
omitted from any instrument, file, or other record of LBI or any of its
subsidiaries, with respect to loans to borrowers which are payable to LBI or any
of its subsidiaries either directly or as a participant.  To the knowledge of
LBI and its subsidiaries and except for such imperfections in documentation
which when considered as a whole would not have a Material Adverse Effect on the
business, operations or financial condition of LBI or Bank:
 
(a)           All loans were made for good, valuable and adequate consideration
in the normal and ordinary course of business, and the notes and other evidences
of indebtedness and any loan agreements or security documents executed in
connection therewith are true and genuine and constitute the valid and legally
binding obligations of the borrowers to whom the loans were made and are legally
enforceable against such borrowers in accordance with their terms subject to
applicable bankruptcy, insolvency, reorganization, moratorium, and similar
debtor relief laws from time to time in effect, as well as general principles of
equity applied by a court of proper jurisdiction, regardless of whether such
enforceability is considered in a proceeding in equity or at law;
 
(b)           The amounts represented to SFNC as the balances owing on the loans
are the correct amounts actually and unconditionally owing, are undisputed, as
of the date reported and are not subject to any offsets, credits, deductions or
counterclaims;
 
(c)           The collateral securing each loan as referenced in the loan file
or a loan officer worksheet, loan summary report or similar interoffice loan
documentation is in fact the collateral held by LBI or Bank to secure each loan;
 
(d)           LBI or its subsidiaries have possession of all loan document files
and credit files for all loans held by them containing promissory notes and
other relevant evidences of indebtedness with original signatures of their
borrowers and guarantors;
 
 
19

--------------------------------------------------------------------------------

 
(e)           LBI or its subsidiaries hold validly perfected liens or security
interests in the collateral granted to them to secure all loans as referenced in
the loan officer worksheets, loan summary reports or similar interoffice loan
documentation and the loan or credit files contain the original security
agreements, mortgages, or other lien creation and perfection documents unless
originals of such documents are filed of public record;
 
(f)           Each lien or security interest of LBI or its subsidiaries in the
collateral held for each loan is properly perfected in the priority described as
being held by LBI or its subsidiaries in the loan officer worksheets, loan
summary reports or similar interoffice loan documentation contained in the loan
document or credit files;
 
(g)           LBI and its subsidiaries are in possession of all collateral that
the loan document files or credit files indicate they have in their possession;
 
(h)           All guaranties granted to LBI or its subsidiaries to insure
payment of loans constitute the valid and legally binding obligations of the
guarantors and are enforceable in accordance with their terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium, and similar
debtor relief laws from time to time in effect, as well as general principles of
equity applied by a court of proper jurisdiction, regardless of whether in a
proceeding in equity or at law; and
 
(i)           With respect to any loans in which LBI or any of its subsidiaries
have sold participation interests to another bank or financial institution, none
of the buyers of such participation interests are in default under any
participation agreements.


ARTICLE V
COVENANTS
 
Section 5.01      Covenants.  SFNC hereby covenants with and to LBI, and LBI
hereby covenants with and to SFNC, that:
 
(a)           It shall use its best efforts in good faith to take or cause to be
taken all action necessary or desirable under this Agreement on its part as
promptly as practicable so as to permit the consummation of the transactions
contemplated by this Agreement at the earliest reasonable date and cooperate
fully with the other party hereto to that end;
 
(b)           (A) In the case of LBI, LBI shall (i) take all steps necessary to
duly call, give notice of, convene and hold a meeting of its shareholders for
the purpose of approving this Agreement as soon as is reasonably practicable
after the Form S-4 is declared effective; (ii) in each case subject to the
fiduciary duties of its directors, recommend as a Board by a majority vote to
its shareholders that they approve this Agreement and use its best efforts to
obtain such approval; (iii) distribute to its shareholders the Proxy
Statement/Prospectus in accordance with applicable federal and state law; and
(iv) cooperate and consult with SFNC with respect to each of the foregoing
matters; and (B) in the case of SFNC, SFNC shall (i) take all steps necessary to
duly call, give notice of, convene and hold a meeting of its shareholders for
the purposes of approving the Merger, the issuance of SFNC Stock in the amount
required to perform its obligations under this Agreement and, if necessary, the
assumption of the LBI Stock Options; and (ii) recommend as a Board by a majority
vote to its shareholders that they approve the Merger, the issuance of SFNC
Stock in the amount required to perform its obligations under this Agreement
and, if necessary, the assumption of the LBI Stock Options and use its best
efforts to obtain such approval;
 
 
20

--------------------------------------------------------------------------------

 
(c)           SFNC will file a Registration Statement on form S-4 for the shares
to be issued pursuant to the Merger and use its best efforts to have the
Registration Statement declared effective and to have such shares authorized for
listing on the NASDAQ, subject to official notice of issuance.  LBI and SFNC
will cooperate in the preparation and filing of the Proxy Statement/Prospectus
and Registration Statement in order to consummate the transactions contemplated
by this Agreement as soon as is reasonably practicable;
 
(d)           SFNC will advise LBI, promptly after SFNC receives notice thereof,
of the time when the Registration Statement has become effective or any
supplement or amendment has been filed, of the issuance of any stop order or the
suspension of the qualification of the shares of SFNC Stock issuable pursuant to
this Agreement for offering or sale in any jurisdiction, of the initiation or
threat of any proceeding for any such purpose or of any request by the SEC for
the amendment or supplement of the Registration Statement or for additional
information;
 
(e)           In the case of SFNC, it shall use its best efforts to obtain,
prior to the effective date of the Registration Statement, all necessary state
securities law or Blue Sky permits and approvals required to carry out the
transactions contemplated by this Agreement;
 
(f)           Subject to its disclosure obligations imposed by law, unless
approved by the other party hereto in advance, it will not issue any press
release or written statement for general circulation relating to the
transactions contemplated hereby;
 
 (g)           (i)  Upon reasonable notice to an executive officer of the party,
it shall, and shall cause each of its subsidiaries to, afford the other party
hereto, and its officers, employees, counsel, accountants and other authorized
representatives (collectively, such party’s "Representatives") access, during
normal business hours, to all of its and its subsidiaries’ properties, books,
contracts, commitments and records; it shall enable the other party’s
Representatives to discuss its business affairs, condition, financial and
otherwise, assets and liabilities with such third persons, including, without
limitation, after such reasonable notice has been given to an executive officer
of the party, its directors, officers, employees, accountants, counsel and
creditors, as the other party considers necessary or appropriate; and it shall,
and it shall cause each of its subsidiaries to, furnish promptly to the other
party hereto (A) a copy of each report, schedule and other document filed by it
pursuant to the requirements of federal or state securities or banking laws
since December 31, 2013, and (B) all other information concerning its business
properties and personnel as the other party hereto may reasonably request,
provided that no investigation pursuant to this Paragraph (g) pertaining to
non-disclosure of confidential information of LBI and SFNC, shall affect or be
deemed to modify any representation or warranty made by, or the conditions to
the obligations to consummate this Agreement of, the other party hereto; (ii) it
will, upon request, furnish the other party with all information concerning it,
its subsidiaries, directors, officers, partners and shareholders and such other
matters as may be reasonably necessary or advisable in connection with the Proxy
Statement/Prospectus, the Registration Statement or any other statement or
application made by or on behalf of SFNC, LBI or any of their respective
subsidiaries to any governmental body or agency in connection with or material
to the Merger and the other transactions contemplated by this Agreement; and
(iii) it will not use any information obtained pursuant to this Paragraph (g)
for any purpose unrelated to the consummation of the transactions contemplated
by this Agreement and, if this Agreement is not consummated, it will hold all
information and documents obtained pursuant to this Paragraph (g) in confidence
unless and until such time as such information or documents otherwise become
publicly available or as it is advised by counsel that any such information or
document is required by law to be disclosed, and in the event of the termination
of this Agreement, it will deliver to the other party hereto all documents so
obtained by it and any copies thereof;
 
 
21

--------------------------------------------------------------------------------

 
(h)           It shall promptly furnish the other party with copies of written
communications received by it, or any of its respective subsidiaries, Affiliates
or Associates (as such terms are defined in Rule 12b-2 under the Exchange Act as
in effect on the date hereof), from, or delivered by any of the foregoing to,
any governmental body or agency in connection with or material to the
transactions contemplated hereby;
 
 (i)           It shall notify the other party hereto as promptly as practicable
of (i) any material breach of any of its warranties, representations or
agreements contained herein and (ii) any change in its condition (financial or
otherwise), properties, business, results of operations or prospects that would
reasonably be expected to result in a Material Adverse Effect;
 
(j)           It shall cooperate and use its best efforts to promptly prepare
and file all documentation, to effect all necessary applications, notices,
petitions, filings and other documents, and to obtain all necessary permits,
consents, approvals and authorizations of all third parties and governmental
agencies, including, in the case of SFNC, submission of applications for
approval of this Agreement and the transactions contemplated herein to the FRB
in accordance with the provisions of the BHC Act, to the Missouri Division of
Finance ("MDF") and to any other regulatory agencies as required by law;
 
(k)           It shall (i) permit the other to review in advance and, to the
extent practicable, will consult with the other party on all characterizations
of the information relating to the other party and any of its respective
subsidiaries, which appear in any filing made with, or written materials
submitted to, any third party or any governmental body or agency in connection
with the transactions contemplated by this Agreement; and (ii) consult with the
other with respect to obtaining all necessary permits, consents, approvals and
authorizations of all third parties and governmental bodies or agencies
necessary or advisable to consummate the transactions contemplated by this
Agreement and will keep the other party informed of the status of matters
relating to completion of the transactions contemplated herein;
 
(l)           Prior to the Effective Date and contingent on the consummation of
the Merger, LBI shall, consistent with generally accepted accounting principles,
cause Bank to modify and change its loan, litigation and real estate valuation
policies and practices, including loan classifications and levels of reserves
and other pertinent accounting entries, so as to be applied consistently on a
mutually satisfactory basis with those of SFNC; provided, however, that no such
action pursuant to this subsection (l) need be taken unless and until SFNC
acknowledges that all conditions to its obligation to consummate the Merger have
been satisfied and no such accrual or other adjustment made by LBI pursuant to
the provisions of this subsection (l) shall constitute an acknowledgment by LBI
or create any implication for any purpose, that such accrual or other adjustment
was necessary for any purpose other than to comply with the provisions of this
subsection (l);
 
 
22

--------------------------------------------------------------------------------

 
(m)           From and after the Effective Date, SFNC shall cause
its  subsidiaries, including Bank, to offer to all persons who were employees of
LBI, Bank, or other subsidiaries of each, as reflected in the payroll records of
such institutions, immediately prior to the Effective Date and who become
employees of SFNC or any of its subsidiaries, including those who remain as
employees of Bank, or other subsidiaries, immediately following the Effective
Date, the right to participate, commencing no later than January 1, 2015, in the
employee benefits of SFNC and its subsidiaries (including but not limited to the
Simmons First National Corporation Employee Stock Ownership Plan, Simmons First
National Corporation 401(k) Plan, and such other benefits as are set forth in
the Simmons First National Corporation Personnel Policy Manual) on the same
terms as the employees of the other subsidiaries of SFNC.  To the extent
permitted by such plans and policies and SFNC’s prior administration of such
plans and policies, (i) prior service of employees of LBI and its subsidiaries
will be credited for purposes of eligibility to participate, vesting, and
benefit accrual under such plans and policies and (ii) any waiting periods or
exclusions pre-existing conditions shall be waived;
 
(n)           In the event the transactions contemplated by this Agreement are
not consummated, SFNC agrees that for a period of twenty four (24) months from
and after April 3, 2014, it will not, directly or indirectly (i), either
personally or by or through its agent, on behalf of itself or on behalf of any
other entity, association or individual, hire, solicit or seek to hire any
employee of LBI or any subsidiary of LBI or any individual who was an employee
of LBI or any of its subsidiaries on April 3, 2014, or in any other manner
attempt, directly or indirectly, to persuade any such employee to discontinue
his or her status of employment with LBI or its Subsidiary; provided that the
foregoing restriction shall not apply to any person who seeks employment from
SFNC after his or her employment with LBI has been terminated, whether
voluntarily or involuntarily, or (ii) make a loan or other extension of credit
to pay off any Bank  loan in existence on April 3, 2014 to a borrower who is not
also a borrower of SFNC or one of its subsidiaries as of that date;
 
(o)           In the case of SFNC, it will evaluate with LBI management, the
staffing needs of Bank after the Effective Date.  If any positions at Bank are
eliminated, SFNC will give the affected employees an opportunity to transfer to
other available positions at Bank or other SFNC affiliates. Any such displaced
employee who cannot be otherwise accommodated with continued employment will be
eligible for the existing SFNC severance program;
 
(p)           In the case of SFNC, it will (i) take all steps necessary to
increase the size of its board of directors by one (1) director, (ii) submit up
to one person selected by the LBI Board of Directors (such selection to be
communicated to SFNC prior to June 30, 2014) to the SFNC Nominating,
Compensation and Corporate Governance Committee ("NCCGC") for consideration as a
candidate to fill the vacancy created on the SFNC Board, (iii) will cause the
NCCGC to evaluate the recommended candidate in accordance with its normal and
ordinary processes for evaluation of prospective directors, and (iv) if approved
by the NCCGC, appoint such candidate to the vacancy created on the SFNC Board to
be effective no later than the Effective Time.
 
 
23

--------------------------------------------------------------------------------

 
(q)           In the case of SFNC, it will use its best efforts to assume all
obligations of LBI related to the trust preferred securities issued by LBI Trust
III, LBI Trust IV and LBI Trust V.
 
ARTICLE VI
CONDITIONS TO CONSUMMATION
 
Section 6.01      Mutual Conditions.  The respective obligations of SFNC and LBI
to effect the Merger shall be subject to the satisfaction prior to the Effective
Time of the following conditions:
 
(a)           This Agreement and the transactions contemplated hereby shall have
been approved by the requisite votes of the shareholders of LBI and SFNC in
accordance with applicable law;
 
(b)           The procurement by SFNC of approval of this Agreement and the
transactions contemplated hereby by the FRB and the MDF and the expiration of
any statutory waiting periods without adverse action being taken;
 
(c)           Procurement of all other regulatory consents and approvals,
including, without limitation, any required consents or approvals from the
Federal Deposit Insurance Corporation or United States Treasury, Office of the
Comptroller of the Currency which are necessary to the consummation of the
transactions contemplated by this Agreement; provided, however, that no approval
or consent described in Sections 6.01(b) and (c) shall be deemed to have been
received if it shall include any conditions or requirements which would reduce
the benefits of the transactions contemplated hereby to such a degree that SFNC
or LBI would not have entered into this Agreement had such conditions or
requirements been known at the date hereof;
 
(d)           The satisfaction of all other requirements prescribed by law which
are necessary to the consummation of the transactions contemplated by this
Agreement;
 
(e)           No party hereto shall be subject to any order, decree or
injunction of a court or agency of competent jurisdiction which enjoins or
prohibits the consummation of the Merger;
 
(f)           No statute, rule, regulation, order, injunction or decree shall
have been enacted entered, promulgated or enforced by any governmental authority
which prohibits, materially restricts or makes illegal consummation of the
Merger;
 
(g)           The Registration Statement shall have become effective and no stop
order suspending the effectiveness of the Registration Statement shall have been
issued and no proceedings for that purpose shall have been initiated or
threatened by the SEC;
 
(h)           Quattlebaum, Grooms, Tull & Burrow PLLC shall have delivered its
opinion to SFNC and LBI, dated as of the Effective Date, to the effect that, on
the basis of facts, representations and assumptions set forth in such opinion
which are consistent with the state of facts existing at the Effective Time, the
Merger will be treated for federal income tax purposes as a reorganization
within the meaning of Section 368(a) of the Code and that SFNC and LBI will each
be a party to that reorganization. In rendering such opinion, counsel may
require and rely upon representations and covenants contained in certificates of
officers of SFNC, LBI and others. SFNC and LBI will cooperate with each other
and counsel in executing and delivering to counsel customary representations
letters in connection with such opinion; and
 
 
24

--------------------------------------------------------------------------------

 
Section 6.02      Additional Conditions for SFNC.  The obligation of SFNC to
effect the Merger shall be subject to the satisfaction prior to the Effective
Time of the following additional conditions:
 
(a)           SFNC shall have received an opinion, dated the Effective Date, of
LBI’s counsel in the form and to the effect customarily received in transactions
of this type;
 
(b)           Each of the representations, warranties and covenants herein of
LBI shall, in all material respects, be true on, or complied with by, the
Effective Date as if made on such date, or on the date when made in the case of
any representation or warranty which specifically relates to an earlier date,
and SFNC shall have received a certificate signed by the Chief Executive Officer
and the Chief Financial Officer of LBI, dated the Effective Date, to such
effect;
 
(c)           any Phase I environmental audits of real property owned by LBI or
any of its subsidiaries ordered by SFNC (at its expense) shall, to SFNC’s
satisfaction, reflect no material problems under Environmental Laws;
 
(d)           SFNC shall have received all state securities laws and Blue Sky
permits and other authorizations necessary to consummate the transactions
contemplated hereby;
 
(e)           No litigation or proceeding is pending which (i) has been brought
against SFNC or LBI or any of their subsidiaries by any governmental agency
seeking to prevent consummation of the transactions contemplated hereby or (ii)
in the reasonable judgment of the Board of Directors of SFNC is likely to have a
Material Adverse Effect on LBI or SFNC;
 
(f)           The execution of lock-up agreements in substantially the form
attached hereto as Exhibit 6.02(f) by the holders of LBI Stock designated in
such Exhibit;  and


(g)           All necessary consents and approvals have been received to allow
SFNC to assume the obligations of LBI for the trust preferred securities issued
by LBI Trust III, LBI Trust IV and LBI Trust V, on the existing terms of such
obligations, as of the Effective Time.
 
Section 6.03      Additional Conditions for LBI.  The obligation of LBI to
effect the Merger shall be subject to the satisfaction prior to the Effective
Time of the following additional conditions:
 
(a)           LBI shall have received an opinion, dated the Effective Date, of
SFNC’s counsel in the form and to the effect customarily received in
transactions of this type;
 
(b)           Each of the representations, warranties and covenants contained
herein of SFNC shall, in all material respects, be true on, or complied with by,
the Effective Date as if made on such date, or on the date when made in the case
of any representation or warranty which specifically relates to an earlier date,
and LBI shall have received a certificate signed by the Chief Executive Officer
and the Chief Financial Officer of SFNC, dated the Effective Date, to such
effect;
 
 
25

--------------------------------------------------------------------------------

 
(c)           No litigation or proceeding is pending which (i) has been brought
against SFNC or LBI or any of their subsidiaries by any governmental agency,
seeking to prevent consummation of the transactions contemplated hereby or (ii)
in the reasonable judgment of the Board of Directors of LBI is likely to have a
Material Adverse Effect on LBI or SFNC; and
 
(d)           The shares of SFNC Stock to be issued pursuant to the Merger shall
have been authorized for listing on the NASDAQ, subject to official notice of
issuance.
 
Section 6.04      Effect of Required Adjustments.  Any effect on LBI as a result
of action taken by LBI pursuant to Sections 3.01(a), 3.01(b) and 5.01(l) shall
be disregarded for purposes of determining the truth or correctness of any
representation or warranty of LBI and for purposes of determining whether any
conditions are satisfied.


ARTICLE VII
TERMINATION
 
Section 7.01      Termination.  This Agreement may be terminated and the Merger
abandoned at any time prior to the Effective Time, whether before or after the
approval by the shareholders of LBI and SFNC:
 
(a)           By the mutual consent of SFNC and LBI, by action of their
respective boards of directors;
 
(b)           By SFNC or LBI, if its Board of Directors so determines by vote of
a majority of the members of its entire Board, in the event of the failure of
the shareholders of either LBI or SFNC to approve this Agreement at its meeting
called to consider such approval, or a material breach by the other party hereto
of any representation, warranty or agreement contained herein which is not cured
or not curable within 45 days after written notice of such breach is given to
the party committing such breach by the other party hereto;
 
(c)           By SFNC or LBI, if its Board of Directors so determines by vote of
a majority of the members of its entire Board, in the event that the Merger is
not consummated by December 31, 2014; provided, however, that such date may be
extended to not later than April 30, 2015 by either SFNC or LBI, by written
notice to the other party if a reason the Merger shall not have been consummated
is because of failure to obtain a regulatory approval that is to be obtained
pursuant to Section 6.01(b) or (c) or because the Registration Statement is not
effective as is required pursuant to Section 6.01(g) ; provided further that the
right to terminate this Agreement under this Section 7.01(c) shall not be
available to any party whose action or failure to act has been the cause of or
resulted in the failure of the Merger to be consummated on or before such date
and such action or failure to act constitutes a breach of this Agreement;
 
(d)           By SFNC or LBI, in the event Quattlebaum, Grooms, Tull & Burrow
PLLC notifies the parties that it will be unable to give the opinion described
in Section 6.01(h).
 
 
26

--------------------------------------------------------------------------------

 
(e)           By the Board of Directors of LBI at any time during the three (3)
business day period following the tenth (10th) trading day immediately preceding
the Effective Date ("Determination Date"), if the Average Closing Price of SFNC
Stock shall be less than $29.80 and the SFNC Stock has underperformed the KBWR
by more than 20% calculated in accordance with Section 2.03(c) hereof.  If LBI
elects to exercise its termination right pursuant to the immediately preceding
sentence, it shall give prompt written notice to SFNC; provided, that such
notice of election to terminate may be withdrawn at any time within the
aforementioned three (3) business day period.  During the three (3) business day
period commencing with its receipt of such notice, SFNC shall have the option,
but not the obligation, to increase the Merger Consideration as set forth in
Section 2.03(c) ("SFNC Walkaway Counter Offer").  If SFNC elects to make the
SFNC Walkaway Counter Offer, it shall give the Walkaway Counter Offer Notice to
LBI within three (3) business days following receipt of the termination notice
previously sent by LBI, whereupon such notice of termination shall be null and
void and of no effect, LBI shall no longer have the right to terminate the
Agreement pursuant to this Section 7.01(e) and this Agreement shall remain in
effect in accordance with its terms (except for the adjustments to the Exchange
Ratio and Merger Consideration).  Any references in this Agreement to the
“Exchange Ratio” and “Merger Consideration” shall thereafter be deemed to refer
to the Exchange Ratio and Merger Consideration after giving effect to any
adjustment set forth in the Walkaway Counter Offer Notice.  If either SFNC or
LBI declares or effects a stock dividend, reclassification, recapitalization,
split-up, combination, exchange of shares or similar transaction before the
Determination Date, the prices for the SFNC Stock shall be appropriately
adjusted for the purposes of this Section 7.01(e).
 
(f)           By the Board of Directors of LBI at any time prior to obtaining
LBI shareholder approval for the Merger if LBI's Board shall have determined in
good faith (after taking into account the advice of counsel) that, in light of a
competing proposal or other circumstances, termination of this Agreement is
required in order for LBI’s Board of Directors to comply with its fiduciary
duties to LBI shareholders under applicable law, provided that LBI shall pay
SFNC a fee, in immediately available funds, in the amount of $8,000,000 in
advance of or concurrently with such termination.
 
Section 7.02      Effect of Termination.  In the event of the termination of
this Agreement by either SFNC or LBI, as provided above, this Agreement shall
thereafter become void and there shall be no liability on the part of any party
hereto or their respective officers or directors, except (i) as set forth in
Section 9.01, and (ii) that any such termination shall be without prejudice to
the rights of any party hereto arising out of the willful breach by any other
party of any covenant or willful misrepresentation contained herein.


ARTICLE VIII
EFFECTIVE DATE AND EFFECTIVE TIME
 
Section 8.01      Effective Date and Effective Time.  On the last business day
of the month during which the expiration of all applicable waiting periods in
connection with governmental approvals occurs and all conditions to the
consummation of this Agreement are satisfied or waived, or on such earlier or
later date as may be agreed by the parties, Articles of Merger shall be executed
in accordance with all appropriate legal requirements and shall be filed as
required by law, and the Merger provided for herein shall become effective upon
such filing or on such date as may be specified in such Articles of Merger,
herein called the "Effective Date".  The "Effective Time" of the Merger shall be
6:01 P.M. in the State of Arkansas on the Effective Date, or such other time on
the Effective Date as may be agreed by the parties.  As used in this Agreement,
"business day" shall mean any day other than a Saturday, a Sunday or a day on
which commercial banks in the state of Arkansas are required or authorized to be
closed.


 
27

--------------------------------------------------------------------------------

 
ARTICLE IX
OTHER MATTERS
 
Section 9.01      Survival.  Except for the provisions of Article X, which will
survive the Closing, and as hereinafter provided, the representations and
warranties contained in this Agreement and all other terms, covenants and
conditions hereof shall merge in the closing documents and shall not survive the
Closing or, after the Effective Time be the basis for any action by any party to
this Agreement, except as to any matter which is based upon willful fraud by a
party to this Agreement with respect to which the representations, warranties,
terms, covenants and conditions set forth in this Agreement shall expire only
upon expiration of the applicable statute of limitations.  If this Agreement
shall be terminated, the agreements of the parties in Sections 5.01(g)(iii),
5.01(n), 7.02, 9.05, 9.06 and 9.09 shall survive such termination.
 
Section 9.02      Amendment; Modification; Waiver.  Prior to the Effective Date,
any provision of this Agreement may be waived by the party benefited by the
provision or by both parties or amended or modified at any time, including the
structure of the transaction by an agreement in writing between the parties
hereto approved by their respective Boards of Directors, to the extent allowed
by law, except that, after the vote by the shareholders of LBI, Section 2.02 and
Section 2.03 shall not be amended or revised.
 
Section 9.03      Counterparts.  This Agreement may be executed in counterparts
each of which shall be deemed to constitute an original, but all of which
together shall constitute one and the same instrument.
 
Section 9.04      Governing Law.  This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Arkansas.
 
Section 9.05      Expenses.  Whether or not the Merger is consummated, all costs
and expenses incurred in connection with this Agreement and the Merger and the
other transactions contemplated by this Agreement shall be paid by the party
incurring such expense except to the extent specifically stated otherwise in
this Agreement.
 
Section 9.06      Disclosure.  Each of the parties and its respective agents,
attorneys and accountants will maintain the confidentiality of all information
provided in connection herewith which has not been publicly disclosed unless it
is advised by counsel that any such information is required by law to be
disclosed.
 
Section 9.07      Notices.  All notices, acknowledgments, requests and other
communications hereunder to a party shall be in writing and shall be deemed to
have been duly given when delivered by hand, telecopy, or prepaid nationally
recognized overnight delivery service providing proof of delivery to such party
at its address set forth below or such other address as such party may specify
by notice to the other party hereto:
 
 
28

--------------------------------------------------------------------------------

 

 
If to LBI and Bank, to:
LIBERTY BANCSHARES, INC.

Attn: Gary E. Metzger, Chairman and CEO
4625 South National Avenue
Springfield, Missouri  65810
Telecopy: (417) 616-8410



 
With a Copy to:
STINSON LEONARD STREET LLP

Attn: Kyle McCurry
1201 Walnut Street, Suite 2900
Kansas City, Missouri 64106-2150
Telecopy: (816) 412-1266



 
If to SFNC, to:
SIMMONS FIRST NATIONAL CORPORATION

George A. Makris, Jr., Chairman & CEO
501 Main Street
Pine Bluff, Arkansas  71601
Telecopy: (870) 850-2605



 
With a Copy to:
QUATTLEBAUM, GROOMS, TULL & BURROW PLLC

ATTN: Patrick A. Burrow
111 Center St., Suite 1900
Little Rock, Arkansas  72201
Telecopy: (501) 379-3815


Section 9.08      No Third Party Beneficiaries.  All terms and provisions of
this Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective successors and assigns.  Except as expressly
provided for herein, nothing in this Agreement is intended to confer upon any
other person any rights or remedies of any nature.
 
Section 9.09      Entire Agreement.  This Agreement and the Mutual
Confidentiality Agreement, dated April 3, 2014 pertaining to non-disclosure of
confidential information of LBI and SFNC represents the entire understanding of
the parties hereto with reference to the transactions contemplated hereby and
supersedes any and all other oral or written agreements heretofore made.
 
Section 9.10      Assignment.  This Agreement may not be assigned by any party
hereto without the written consent of the other parties.
 
Section 9.11      No Interference with Legal or Fiduciary Duty.  Nothing herein
is intended to prohibit, restrict, or interfere with, any action by any
director, officer, or employee that is reasonably believed by such person to be
required by law or fiduciary duty, and no person shall have liability under this
agreement for any action taken in a good faith belief that it is so required.


 
29

--------------------------------------------------------------------------------

 
ARTICLE X
EXPENSES, INDEMNIFICATION, INSURANCE
 
Section 10.01    Indemnification.  In the event the Merger is consummated, SFNC
shall indemnify and hold harmless each present and former director and officer
of LBI and of Bank (collectively, the "Indemnified Parties") against any cost or
expenses (including reasonable attorney’s fees), judgments, fines, losses,
claims, damages or liabilities incurred in connection with any claim, action,
suit, proceeding, or investigation arising out of or pertaining to matters
related to this Agreement as well as acts prior to the Merger. SFNC shall
advance expenses as incurred provided the person to whom expenses are advanced
provides a satisfactory undertaking to repay such advances if it is ultimately
determined that such person is not entitled to indemnification.  The obligations
of SFNC provided under this Section 10.01 are intended to be enforceable against
SFNC directly by the Indemnified Parties and shall be binding on all successors
and assigns of SFNC.
 
Section 10.02    D&O Insurance.  Directors' and officers’ liability insurance
for acts and omissions occurring prior to the Effective Date will be continued
through existing policies or provided by SFNC through its blanket policy in an
amount not less than the coverage provided by LBI prior to the consummation of
the Merger for a period of not less than six (6) years after the Effective Date,
provided that SFNC shall not be required to expend, on an annualized basis, more
than 300% of the current annual premium paid as of the date hereof by LBI for
such insurance ("Premium Limit") and if such premiums for such insurance would
at any time exceed the Premium Limit, SFNC shall cause to be maintained policies
of insurance which in SFNC's good faith determination provide maximum coverage
available at an annual premium equal to the Premium Limit. Coverage for acts and
omissions occurring after the Effective Date will be provided to directors and
officers of Bank on the same basis as provided to the other subsidiary banks of
SFNC.
 
 
 
 


[Remainder of page blank Signatures on next page]


 
30

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this instrument to be
executed by their duly authorized officers as of the day and year first above
written.


 

 
SIMMONS FIRST NATIONAL CORPORATION
              By: /s/ George A, Makris, Jr.    
George A. Makris, Jr., Chairman &
   
Chief Executive Officer
             
LIBERTY BANCSHARES, INC.
              By: /s/ Gary E. Metzger    
Gary E. Metzger, Chairman & Chief
   
Executive Officer

 


 
 
31

--------------------------------------------------------------------------------

 
EXHIBIT 6.02(f)


 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
LOCK-UP AGREEMENT
 
This LOCK-UP AGREEMENT ("Agreement") is made as of the ____ day of __________,
2014, by _________________________ ("Holder"), in connection with his or its
ownership of shares of Simmons First National Corporation ("Company"), an
Arkansas corporation.
 
RECITALS:
 
WHEREAS, the Company has entered into an Agreement and Plan of Merger dated May
__, 2014 ("Merger Agreement") with Liberty Bancshares, Inc. ("LBI"), a Missouri
corporation, pursuant to which LBI shall merge with and into the Company
("Merger");


WHEREAS, the Company has negotiated certain terms of the Merger Agreement, which
require the execution of this Agreement as a condition precedent to closing of
the Merger; and


WHEREAS, the Holder is willing to enter into this Agreement in connection with
the Merger on the terms provided herein.
 
NOW, THEREFORE, in consideration of these presents and for such other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Holder agrees as follows:
 
1.   Background.  (a) Holder is the beneficial owner of _______ shares of the
common stock, $0.01 par value, of the Company, and this Agreement will apply to
20,000 of such shares ("Shares") and not any other shares held or acquired by
Holder hereafter.
 
(b)  Holder understands that, as a condition to closing the Merger, the Company
has agreed to obtain an agreement from Holder to refrain from selling the Shares
from the date of this Agreement until the second anniversary of the Effective
Time of the Merger ("Restriction Period"), except as specified in Section 2
below.


2.  Sale Restriction.  (a) Holder hereby agrees that during the Restriction
Period, Holder will not sell, transfer, or otherwise dispose of any of the
Shares.  Holder further agrees that the Company is authorized to (x) place a
restrictive legend on any certificates issued during the Restriction Period
evidencing the Shares, and (y) to place "stop orders" on its books and with its
transfer agent to prevent any transfer of Shares of the Company held by Holder
in violation of this Agreement. The Company agrees to use commercially
reasonable efforts not to allow any transaction inconsistent with this
Agreement, but in the event of a material adverse change in financial
circumstances of the Holder where there may be a liquidity need of the Holder,
Company agrees to work with Holder in meeting Holder's liquidity needs.
 
(b) Notwithstanding the foregoing restrictions on transfer, Holder may, at any
time and from time to time during the Restriction Period, transfer all or a
portion of the Shares (i) as bona fide gifts or transfers by will or intestacy
and (ii) to any trust for the direct or indirect benefit of the undersigned or
the immediate family of the Holder, provided that any such transfer shall not
involve a disposition for value; provided, that, in the case of any gift or
transfer described in clauses (i) and (ii), each donee or transferee agrees in
writing to be bound by the terms and conditions contained herein in the same
manner as such terms and conditions apply to the undersigned.


 
 

--------------------------------------------------------------------------------

 
(c)  All restrictions under this Agreement will terminate immediately if the
Holder (or another Holder with whom the Holder is affiliated) is a director of
the Company or its subsidiaries, and either (i) the Holder ceases to be a
director as a result of Holder's death, disability as defined under the
Company's disability insurance plan, or removal as a director by the Company or
its subsidiaries without cause.


(d)  All restrictions under this Agreement will terminate immediately if there
is a merger, acquisition, or other transaction which results in the Company not
being the surviving corporation or in the event that any action is taken to
delist the Shares on the NASDAQ Global Select Market (except for actions to list
the Shares on a more widely traded platform).


(e)  In the event of any stock dividend, stock split or consolidation of shares
or any like capital adjustment of any of the outstanding securities of the
Company, all new, substituted or additional securities or other property to
which Holder becomes entitled by reason of ownership of the Shares shall be
subject to restriction with the same force and effect as the Shares subject to
restriction immediately before such event.
 
3.  Miscellaneous.  (a)  At any time, and from time to time, after the signing
of this Agreement, Holder will execute such additional instruments and take such
action as may be reasonably requested by the Company to carry out the intent and
purposes of this Agreement.


(b)  This Agreement shall be governed by and construed in accordance with the
laws of the State of Arkansas without regard to principles of conflicts of laws.
Any action brought by either party against the other concerning the transactions
contemplated by this Agreement shall be brought only in the state courts of
Arkansas or in the federal courts located in the State of Arkansas. The parties
to this Agreement hereby irrevocably waive any objection to jurisdiction and
venue of any action instituted hereunder and shall not assert any defense based
on lack of jurisdiction or venue or based upon forum non conveniens. The parties
executing this Agreement and other agreements referred to herein or delivered in
connection herewith agree to submit to the in personam jurisdiction of such
courts and hereby irrevocably waive trial by jury. The prevailing party shall be
entitled to recover from the other party its reasonable attorney's fees and
costs. In the event that any provision of this Agreement or any other agreement
delivered in connection herewith is invalid or unenforceable under any
applicable statute or rule of law, then such provision shall be deemed
inoperative to the extent that it may conflict therewith and shall be deemed
modified to conform with such statute or rule of law. Any such provision which
may prove invalid or unenforceable under any law shall not affect the validity
or enforceability of any other provision of any agreement.
 
(c) All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable courier service with charges prepaid, or (iv)
transmitted by hand delivery or facsimile, addressed as set forth below or to
such other address as such party shall have specified most recently by written
notice. Any notice or other communication required or permitted to be given
hereunder shall be deemed effective (a) upon hand delivery or delivery by
facsimile, with accurate confirmation generated by the transmitting facsimile
machine, at the address or number designated below (if delivered on a business
day during normal business hours where such notice is to be received), or the
first business day following such delivery (if delivered other than on a
business day during normal business hours where such notice is to be received)
or (b) on the second business day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur. The addresses for such
communications shall be: (i) if to the Company, to: Simmons First National
Corporation, Attention: George A. Makris, Jr.,  Simmons First National
Corporation, 501 Main street, P, O, Box 7009, Pine Bluff, Arkansas  71611; or
(ii) if to the Holder, to: _______________________, _______________________.
 
 
2

--------------------------------------------------------------------------------

 
(d)  The restrictions on transfer described in this Agreement are in addition to
and cumulative with any other restrictions on transfer otherwise agreed to by
Holder or to which Holder is subject under applicable law.
 
(f)  This Agreement shall be binding upon Holder, its legal representatives,
successors, and assigns.
 
(g)  This Agreement may be executed in counterparts each of which shall be
deemed to constitute an original, but all of which together shall constitute one
and the same instrument.
 
(h)  The Company agrees not to take any action or allow any act to be taken that
would be inconsistent with this Agreement.
 
(i) Holder acknowledges that this Agreement may not be amended without the
written consent of the Company, which consent may be withheld, delayed, or
denied for any reason or for no reason.
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.
 
COMPANY:
SIMMONS FIRST NATIONAL CORPORATION               By.      
George A. Makris, Jr., Chairman &
   
Chief Executive Officer
           
HOLDER:
       
(Print name of Holder)
               
(Signature)

 
 
 
3

--------------------------------------------------------------------------------